Case 1:19-mj-06345-UA Document 1 Filed 07/09/19 Page 1 of 10

 

 

 

Approved: ‘
SARAH MORTAZAVI
Assistant United States Attorney
Before: HONORABLE HENRY B. PITMAN
United States Magistrate Judge
Southern District of New York
on . 1 OMAG
. a Pda din
UNITED STATES OF AMERICA : COMPLAINT
an i : Violations of 21 U.S.C.
: § 846, 18 U.S.C.
GILBERT OLIVER, and : § 924 (c)

HUGHO WITTER,
: COUNTY OF OFFENSE:
Defendants. : BRONX

ree EE EE EE eee x

STATE OF NEW YORK ) ss:
SOUTHERN DISTRICT OF NEW YORK  )

ADAM J. LAWLER, being duly sworn, deposes and says
that he is a Special Agent with the Prug Enforcement
Administration (“DEA”) assigned to the New York Field Division,
and charges as follows:

COUNT ONE
(Narcotics Conspiracy)

1. From at least in or about June 2019, up to and
including on or about July 8, 2019, in the Southern District of
New York and elsewhere, GILBERT OLIVER and HUGHO WITTER, the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
‘and with each other to violate the narcotics laws of the United
States.

2. It was a part and object of the conspiracy that
GILBERT OLIVER and HUGHO WITTER, the defendants, and others
known and unknown, would and did distribute and possess with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841{a) (1).

 
Case 1:19-mj-06345-UA Document 1 Filed 07/09/19 Page 2 of 10

3. The controlled substance that GILBERT OLIVER and HUGHO
WITTER, the defendants, conspired to distribute and possess with
intent to distribute was five kilograms and more of mixtures and
substances containing a detectable amount of cocaine, in
violation of Title 21, United States Code, Section 841 (b) (1) (A).

(Title 21, United States Code, Section 846.)

COUNT TWO
(Firearms Offense)

4, On or about July 8, 2019, in the Southern District of
New York and elsewhere, GILBERT OLIVER, the defendant, during
and in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, namely, the drug
trafficking conspiracy charged in Count One of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of
such crime, did possess a firearm, and did aid and abet the use,
carrying, and possession of a firearm.

(Title 18, United States Code, Sections 974 (c) (1) (A) (1) and 2.)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

5. I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

6. Based on my participation in this investigation,
including my review of reports and my conversations with other
law enforcement officers, I am aware of the following, in
substance and in part:

a. Since in or about June 2019, the DEA has been
investigating an individual later identified as HUGHO WITTER,
the defendant. During the course of that investigation, the DEA

 

 
Case 1:19-mj-06345-UA Document 1 Filed 07/09/19 Page 3 of 10

used a confidential source (“CS-1%}1 to communicate with an
individual (“CC-1”) regarding a cocaine transaction. Based on
my training and experience and my participation in this
investigation, and from my review of recorded calls between CS-1
and CC-1, i have learned that between on or about June 6, 2019
and on or about June 20, 2019, CS-1 and CC-1 had a series of
recorded conversations in which they discussed, in substance and
in part, CC-1 purchasing multiple kilograms of cocaine for
distribution from CS-1.

b. From my review of text messages sent to and from
CS-1 in the course of arranging the cocaine transaction with CC-
1 and his associates, I have learned that, on or about June 6,
2019, CC-1 sent CS-1 a text message with a particular telephone
number (“Telephone-1"%). I have aiso learned that, tater that
day, the user of Telephone-1 (“CC-2%)} sent CcS-1 a text message
with another telephone number {*“Telephone-2”) for CS-1 to
contact.

G. From my discussions with CS-1 and from my review
of voice recordings and calls consensually recorded by CS-1l, I
have learned that on or about June 6, 2019, CS-1 contacted the
user of Telephone-2, later identified as described below as
HUGHO WITTER, the defendant, to discuss setting up a meeting in
furtherance of the contemplated cocaine transaction.

d. From my participation in this investigation,
including my review of voice messages, recorded calls, and my
conversations with CS-1, I have learned that, between on or
about June 17, 2019 and on or about July 7, 2019, CS-1 and HUGHO
WITTER, the defendant, had multiple calls discussing, in
substance and in part, the amount and price of cocaine that
WITTER would purchase from CS-1, and the date, time, and
location for a meeting to complete the cocaine transaction.

e, On or about July 6, 2019, during one of those
recorded calis, CS-1 stated to WITTER, in substance and in part,

 

4 Beginning in or about 2013, CS-1 provided information and proactive
assistance to law enforcement in the hopes of receiving leniency at
sentencing in connection with federal criminal charges related to narcotics
conspiracy, armed robbery, and kidnapping, as to which CS-1 pled guilty
pursuant to a ccoperation agreement and was subsequently sentenced. CS-l is
currently providing information and proactive assistance to law enforcement
in exchange for financial compensation. CS-1’s information has proved
reliable in the past and has led to convictions and the seizures of
narcotics. CS-1's information has also been independentiy corroborated by,
among other things, text messages and call recordings.

 

 
Case 1:19-mj-06345-UA Document1 Filed 07/09/19 Page 4 of 10

that CS-1 was calling from the Bronx and that CS-1 wished to
meet in the Bronx that day. WITTER and CS-1 agreed, in
substance and in part, that CS-1 and WITTER would meet on
another day.

£. From my participation in this investigation,
including my review of recorded calls and my conversations with
CS-1, I have learned that, between on or about July 7, 2019 and
on or about July 8, 2019, CS-1 and HUGHO WITTER, the defendant,
had multiple calls in which they discussed, in substance and in
part, meeting to complete the planned cocaine transaction.
WITTER and CS-1 agreed, in substance and in part, to meet at an
address in Brooklyn, New York (“Address-1”) at approximately 12
p.m. on July 8, 2019, so that WITTER could purchase five
kilograms of cocaine from CS-1l at a price of $28,000 per
kilogram.

7. Based on my personal observations and my discussions
with other law enforcement agents and CS-1, I have learned, in
substance and in part, the following:

a. On or about July 8, 2019, at approximately 1:30
p.m., CS-1 met with HUGHO WITTER, the defendant, at Address-1,
as planned. WITTER drove to the meeting in a vehicle with a
particular license plate (the “WITTER Vehicle”). From my
participation in this investigation, I have learned that prior
to this meeting, law enforcement agents provided CS-1 with
several kilograms of a substance resembling cocaine (the “Sham
Cocaine”), which was stored in a bag in the trunk of CS-l's
vehicle (the “Vehicle”).

b. During CS-1’s July 8 meeting with WITTER at
Address-l, I observed WITTER and CS~-1 enter the Vehicle and, at
WITTER’s direction, drive to a second location in Brooklyn
(“Address-2”). Upon reaching Address-2, CS-1 and WITTER exited
the Vehicle, walked into a nearby multi-story building, and
entered a basement-level studio apartment within the building
{the “Apartment”). CS-1 and WITTER met with an individual later
identified as GILBERT OLIVER, the defendant, in the Apartment.
While in the Apartment, OLIVER showed CS~-1 stacks of cash and
stated to CS-1, in substance and in part, that CS-1 should feel
free to count the money. CS-1 and WITTER then exited the
Apartment and walked back to the Vehicle, while OLIVER remained
in the Apartment. Upon arriving at the Vehicle, CS-1 opened the
trunk of the Vehicle and showed WITTER the Sham Cocaine
contained in a bag in the trunk. WITTER then took the bag from

 

 
Case 1:19-mj-06345-UA Document1 Filed 07/09/19 Page 5 of 10

CS-1, and at that time agents who were surveilling Address~-2
arrested WITTER.

Cc. cS-1 then informed law enforcement agents, in
substance and in part, that another individual, later identified
as GILBERT OLIVER, the defendant, was in the Apartment with the
cash intended for the narcotics purchase. Law enforcement
agents proceeded to the Apartment and knocked on the door of the
Apartment. Agents then heard what appeared to be an individual
inside the Apartment securing a deadbolt on the door to prevent
entry. Shortly thereafter, an agent at the rear of the
Apartment heard what seemed to be an individual attempting to
exit through a cellar door in the rear of Address-2. Law
enforcement agents then entered the Apartment and observed,
among other things, OLIVER attempting to exit through the rear
of the Apartment with a plastic bag (the “Bag”). OLIVER was
arrested and thereafter stated, in substance and in part, ina
statement that was audio recorded, that he was the only.
individual who lived in the Apartment, that the guns and cash in
the Apartment belonged to “the other guy,” and that the agents
could search the Apartment. Agents searched the Bag and found
four firearms and approximately 2.5 kilograms of a substance
that field tested positive for the presence of cocaine. Agents
searched the Apartment and found approximately $140,000 cash ——
consistent with the negotiated purchase price for five kilograms
of cocaine, as discussed above -- in and around a duffel bag
located in the living area of the Apartment, and approximately
120 grams of a substance that field tested positive for the
presence of crack cocaine located in a kitchen cabinet.

d. Following his arrest, GILBERT OLIVER, the
defendant, was advised of and waived his Miranda rights and
stated to agents, in substance and in part, that OLIVER did not
know anything about drugs and that HUGHO WITTER, the defendant,
had asked OLIVER if he could use OLIVER’s apartment for a
meeting.

e, Following his arrest, HUGHO WITTER, the
defendant, was advised of and waived his Miranda rights and
stated to agents, in substance and in part, that: (1) another
narcotics trafficking associate had told WITTER that CS-1 could
supply cocaine to buyers; (2) WITTER expected to receive $500
per kilogram for every cocaine transaction WITTER facilitated;
(3) WITTER had been corresponding with CS-1 in order to complete
a narcotics transaction; and (4) GILBERT OLIVER, the defendant,
was the buyer for the narcotics transaction WITTER had arranged
with CS-1.

 

 
Case 1:19-mj-06345-UA Document 1 Filed 07/09/19 Page 6 of 10

8. From my review of automated license plate reader records
related to the license plate of the WITTER Vehicle, I have learned
that on or about July 8, 2019, the WITTER Vehicle drove through
Manhattan to Address-1 prior to meeting with CS-1 at Address-l.

WHEREFORE, I respectfully request that HUGHO WITTER and
GILBERT OLIVER, the defendants, be arrested and imprisoned, or
bailed, as the case may be.

(ZZ—

ADAMAJ. LAWLER
Special Agent
Drug Enforcement Administration

 

Sworn to before me this
9th Day of July, 2019

ae “oF ”
Age ai Eh aa

THE HONORABLE HENRY B. PITMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
ee
Pe,

ee
Oo @
at

# eo
ee

 
 

,

oS 7
y a

oe

 
 

 

wtttl
tite ?
 

5 We

dade

 
